Appeal from an order of the Otsego County Family Court, entered June 13, 1975, which adjudged the child a permanently neglected child pursuant to section 611 of the Family Court Act and permanently terminated her parents’ right to custody. On this appeal, only the mother of the child in question challenges the termination of her parental right to custody, the child’s father having voluntarily signed a form surrendering his daughter for adoption. In seeking a reversal of the Family Court order, the mother does not dispute allegations that she neglected her child, but rather bases her entire case upon the alleged failure of the Otsego County Department of Social Services to make "diligent efforts to encourage and strengthen the parental relationship” between the child and her parents in accordance with the provisions of section 611 of the Family Court Act. Upon our examination of the record we find that the order appealed from must be affirmed. The child was born on February 7, 1972 and, since June of that same year, appellant has absented herself from the State of New York and taken up residences in Florida, Massachusetts and Colorado. She has also exhibited no interest in the child except at times when the extension of the child’s placement or a possible finding of permanent neglect was under consideration. By such conduct appellant has effectively thwarted any possible effort the local agency could have made to encourage and strengthen her relationship with her daughter. Moreover, even assuming that the local agency failed to make the required effort, the evidence is overwhelming that the best interests of the child would be served by the termination of appellant’s right to custody, and, therefore, said termination should not be delayed merely to punish the local agency for its alleged dereliction of duty (cf. Matter of Ray A. M. [Sugarman] 48 AD2d 161). Order affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Main and Reynolds, JJ., concur.